55 N.Y.2d 681 (1981)
In the Matter of the Commissioner of Social Services of the County of Erie, on Behalf of Patricia Ketchum, Respondent,
v.
Daniel Gibson, Appellant.
Court of Appeals of the State of New York.
Decided November 23, 1981.
William D. Scott for appellant.
Robert E. Casey, County Attorney (Richard S. Usen of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order appealed from and order of the Appellate Division brought up for review affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (78 AD2d 981).